                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,                                 No. 11-15286

v.                                                       Honorable Nancy G. Edmunds

DARYL COMMAGE,

           Defendant.
_________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
      JUDGE’S OCTOBER 21, 2019 REPORT AND RECOMMENDATION [33]

       Currently before the Court is the magistrate judge’s October 21, 2019 report

and recommendation. (Dkt. 33.) The magistrate judge recommends that Defendant’s

objection to the writ of garnishment in this case be denied as moot. The Court is fully

advised in the premises and has reviewed the record and the pleadings. No party has

filed objections. “[T]he failure to object to the magistrate judge’s report[] releases the

Court from its duty to independently review the matter.” Hall v. Rawal, No. 09-10933,

2012 U.S. Dist. LEXIS 120541, at *2 (E.D. Mich. Aug. 24, 2012) (citing Thomas v. Arn,

474 U.S. 140, 149 (1985)). The Court nevertheless agrees with the magistrate judge’s

recommendation. The Court therefore ACCEPTS and ADOPTS the magistrate

judge’s report and recommendation.

       Accordingly, Defendant’s objection to the writ of garnishment (dkt. 27) is

DENIED as moot.
      SO ORDERED.

                               s/Nancy G. Edmunds
                               Nancy G. Edmunds
                               United States District Judge

Dated: November 12, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 12, 2019, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
